Citation Nr: 1016822	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-10 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for neurological disability 
affecting the torso.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 
1989 to February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  

The Veteran testified before the undersigned Veterans Law 
Judge in March 2010.  The Veteran also testified before RO 
personnel in August 2007 and May 2009.  Copies of the 
transcripts of these hearings have been associated with the 
claims file.

At the time of the March 2010 hearing, additional VA records 
were associated with the claims file.  The Veteran waived 
initial consideration of this evidence by the Agency of 
Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2009).

Previously, additional claims were in appellate status.  In 
rating decisions dated in August 2008 and October 2009, the 
RO granted service connection for these additional claims.  
In this regard, the issue in appellate status previously also 
considered neurological disorder of the face, but this claim 
for service connection (right maxillary nerve peripheral 
neuritis) was granted by way of an October 2009 rating 
decision.  Only the issue of entitlement to service 
connection for neurological disability affecting the torso 
remains in appellate status.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate this claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to this claim that he has not submitted to 
VA.

2.  The Veteran does not have a separate neurological 
disability affecting the torso.


CONCLUSIONS OF LAW

Service connection for neurological disability affecting the 
torso is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act and Other Preliminary 
Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued VCAA notification letters in July 2005 
and September 2008.  The Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  In addition, the September 
2008 letter provided the Veteran notice regarding the 
evidence and information needed to establish disability 
ratings and effective dates, as outlined in Dingess, and the 
elements of a claim for secondary service connection.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In this case, the 
September 2008 VCAA letter noted above was issued after the 
January 2006 rating decision on appeal.  The RO cured the 
timing defect by providing complete VCAA notice together with 
re-adjudication of the claim, as demonstrated by the October 
2009 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constituted a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  As neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by this error, or any other existent error, the Board 
finds no basis for finding prejudice against the Veteran's 
appeal of the issue adjudicated in this decision.  See 
Shinseki v. Sanders, 129, S. Ct. 1696 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  Review of the claims file reveals 
that not all service treatment records were originally 
obtained.  It appears, however, that all service treatment 
records are now associated with the claims file.  Further, 
the Board notes that the instant claim is denied primarily on 
the basis of a finding of no current disability, and thus, 
evidence of inservice treatment would not substantiate the 
claim.  The claims file does contains VA and private 
treatment records.  The claims file also contains the reports 
from multiple VA examinations, to include an April 1993 VA 
general examination, an October 2005 spine examination, a 
January 2008 spine examination, and a July 2009 "special 
miscellaneous neurological disorders" examination.  After 
review of these examination reports, the Board finds that 
there is adequate competent, non-speculative evidence on 
which to decide the question on appeal.  38 C.F.R. § 3.159.

As indicated in the Introduction, at the time of the Board 
hearing, the Veteran waived initial consideration by the AOJ 
of evidence he submitted at the time of the hearing.  The 
Board is cognizant that the claims file contains additional 
VA and private records associated with the claims file after 
the last issued supplemental statement of the case in October 
2009.  There are also additional VA examinations.  After 
review of this evidence, the Board finds that a remand to the 
AOJ is unnecessary, as this evidence is cumulative and 
redundant of the evidence previously of file, as this 
evidence regards the question on appeal.  Specifically, this 
evidence does not indicate that any neurological disability 
affecting the torso is currently diagnosed.  This evidence 
simply confirms the evidence previously of file, and the 
Board cannot locate any new findings that require 
consideration by the AOJ in the first instance.  38 C.F.R. §§ 
19.31, 19.37, 20.1304.

The Board is also cognizant that a December 2005 private 
medical record refers to the Veteran being in the "process 
of applying for Social Security or other forms of 
disability."  The Board has a duty to obtain records from 
the Social Security Administration (SSA).  Based on review of 
the facts of this case, the Board finds that it is 
unnecessary to clarify whether the Veteran applied for SSA 
benefits, in addition to the VA benefits he was seeking at 
the time of the letter.  The Board notes that the December 
2005 letter is ambiguous as to whether the Veteran applied 
for SSA benefits, or other disability benefits.  The claims 
file includes a September 2005 letter from an employer noting 
the number of days the Veteran had missed work during the 
period from January to September 2005.  Later dated records, 
such as the November 2009 VA spine examination, refer to his 
continued employment.  Thus, the Board finds this evidence 
that the Veteran was working both before and after the 
December 2005 letter clarifies that there is not evidence of 
the Veteran filing for SSA benefits.  The Board further notes 
that the Veteran has never indicated that he filed for such 
SSA benefits.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  3 8 C.F.R. § 3.310(a).  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en 
banc).  In October 2006, 38 C.F.R. § 3.310(a) was amended to 
conform with Allen; additionally, other substantive changes 
were made.  As the claim was filed before the other 
substantive changes were made, only the changes that conform 
to Allen apply.

Service connection is currently in effect for back and neck 
disabilities.  The Notes following the General Rating Formula 
for Diseases and Injuries of the Spine, located in 38 C.F.R. 
§ 4.71a, provide further guidance in rating diseases or 
injuries of the spine.  Note (1) provides that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be rated 
separately under an appropriate diagnostic code.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background

The Veteran contends, in essence, that he has a neurological 
disorder that is causing pain in the torso, in addition to 
the disability for which service connection is currently in 
effect.  In the Veteran's substantive appeal, he wrote that 
he was appealing the problems due to the thoracic spine, and 
that he was "claiming the thoracic spine to be service 
connected."  The Veteran testified regarding his contended 
disability, noting that the symptoms start in the spine and 
travel to the right side.  He also noted that the symptoms 
were between the shoulder blades and radiated to the front of 
the rib cage.  

Service connection is currently in effect for "lumbosacral 
degenerative disk disease with herniation and disk syndrome, 
L5-S1, status post lumbar laminectomy with facet arthropathy, 
L5-S1, and mild thoracic spondylosis and osteophyte 
formation," "cervical disk disease with history of disk 
herniation, C6-C7, status post anterior decompression and 
fusion," radiculopathy of each extremity, right maxillary 
nerve peripheral neuritis, as well as other disabilities.

Review of the April 1993 VA examination does not reveal a 
separate neurological disorder of the torso.  In a February 
2004 private treatment record, a clinician documented 
complaints of facial numbness and carpal tunnel syndrome.  In 
an August 2005 private medical record, a clinician found that 
the Veteran had "[m]ultiple neurological complaints with no 
hard neurological deficits."  The October 2005 VA spine 
examination also does not document any separate neurological 
disorder of the torso.  Records also document treatment for 
rotator cuff injuries.  An April 2004 private medical record 
contains the finding that the Veteran's complaints regarding 
his "shoulders and his hands are of more recent onset and 
are considered to be work-related injuries."

In an August 2006 private medical record, a clinician noted 
that the Veteran carried a diagnosis of fibromyalgia, but 
noted that the Veteran did not have many of the typical 
tender spots, at least on the day of the examination.  The 
clinician considered other diagnoses, but did not confirm any 
one diagnosis.  A September 2006 private medical record 
completed by the same clinician contains the assessment that 
the Veteran had "diffuse musculoskeletal complaints of 
unclear etiology."

In a January 2008 VA spine examination, the examiner 
documented radicular findings, but did not provide any 
separate neurological diagnosis, to include a finding of 
radiculopathy.  The Veteran was also provided a VA cranial 
nerve examination, but this examination focused on the 
Veteran's complaints of facial numbness and tingling.

The Veteran underwent a "special miscellaneous neurological 
disorder examination" in July 2009.  The examiner noted that 
the claims on appeal included symptoms in the torso.  The 
examiner found that the Veteran had progression of the pain 
in his upper back, and noted that the Veteran was having 
worse muscle spasms, likely due to the cervical spine 
disease.  No separate neurological diagnosis affecting the 
torso was given.  The examiner completed an August 2009 
addendum regarding the issue of neurological symptoms of the 
face, but did not further address the question on appeal.  In 
a January 2010 rating decision, the RO denied an increased 
rating for the service-connected back disability.  The issue 
of an increased rating for this disability is not currently 
in appellate status.

Analysis

The Board finds that service connection for neurological 
disability affecting the torso is not warranted.  Service 
connection is in effect for disabilities affecting his spine, 
to specifically include his thoracic spine.  Thus, although 
the Veteran has indicated that he should be service connected 
for his thoracic spine, this service connection is already 
established.  As noted, a claim for an increased rating in 
not in appellate status.  The question before the Board is 
whether the Veteran has a neurological disability affecting 
the torso that either began during service or is attributable 
to the service-connected disability, in addition to the 
disabilities already service connected.  The Veteran's main 
contention can be understood as a claim for secondary service 
connection, but the applicable regulations for the spine 
disabilities specifically also dictate that associated 
objective neurologic abnormalities are to be provided 
separate ratings.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1).

Following a review of the relevant medical evidence of 
record, the Board finds that the overwhelming preponderance 
of the evidence is against a finding of a disability 
affecting the torso other than the disabilities presently 
service connected.  As outlined above, while the Veteran has 
been diagnosed as having multiple disabilities, none of them 
represent a neurological disorder affecting the torso.  In 
this regard, the Board is cognizant that at one time the 
Veteran was considered for the diagnosis of fibromyalgia.  In 
addition to later dated documents not containing this 
diagnosis, fibromyalgia does not match the Veteran's 
contentions regarding his current disability - that it is a 
disability affecting the torso, versus a disability of more 
than one joint.  See Dorland's Illustrated Medical Dictionary 
697 (30th ed. 2003) (defining fibromyalgia as "pain and 
stiffness in the muscles and joints that is either diffuse or 
has multipole trigger points.").  In the absence of proof of 
a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence 
does not document such a separate neurological disability of 
the torso at any time during the pendency of this appeal.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)

Regarding whether the Veteran can diagnose such a disability, 
he has not been shown to possess the requisite medical 
training or credentials needed to diagnose a neurological 
disability.  Although the Veteran is competent to report 
pain, in the Board's judgment, he is not competent to make a 
finding that he has a separate neurological disability, 
versus the pain and other symptoms being part of the 
underlying disability for which service connection has 
already been established.  Accordingly, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value on this question.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Pain, alone, without a diagnosed 
or identifiable underlying malady or condition, does not, in 
and of itself, constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 
3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22 
(1998) (holding that there was no objective evidence of a 
current disability, where the medical records showed the 
veteran's complaints of pain, but no underlying pathology was 
reported).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for neurological disability affecting the 
torso.  38 U.S.C.A. §§ 1110, 1131 , 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310.  Therefore, the benefit 
of the doubt doctrine is not applicable and the claim for 
service connection for neurological disability affecting the 
torso must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for neurological disability affecting the 
torso is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


